RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit Rule 206
                                           File Name: 08a0021p.06

                      UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT
                                         _________________


                                                     X
                               Plaintiff-Appellant, -
 SUSAN ZIEGLER,
                                                      -
                                                      -
                                                      -
                                                          No. 06-2618
          v.
                                                      ,
                                                       >
 DESIREE AUKERMAN; DONNA BROWN; W.A. FOOTE            -
                                                      -
                                       Defendants, -
 MEMORIAL HOSPITAL,

                                                      -
                                                      -
                              Defendant-Appellee, -
 DANIEL JONOSHIES,
                                                      -
                                                      -
                                                      -
                                       Defendants. -
 DISPATCHER ROE; JACKSON COUNTY,

                                                     N
                      Appeal from the United States District Court
                     for the Eastern District of Michigan at Detroit.
                    No. 06-12234—Robert H. Cleland, District Judge.
                                        Argued: October 23, 2007
                                 Decided and Filed: January 14, 2008
            Before: KEITH and ROGERS, Circuit Judges; ALDRICH, District Judge.*
                                           _________________
                                                COUNSEL
ARGUED: Elizabeth S. Warner, Jackson, Michigan, for Appellant. D. Randall Gilmer,
KUPELIAN, ORMOND & MAGY, Southfield, Michigan, for Appellee. ON BRIEF: Elizabeth
S. Warner, Jackson, Michigan, for Appellant. D. Randall Gilmer, G. Gus Morris, KUPELIAN,
ORMOND & MAGY, Southfield, Michigan, for Appellee.




        *
          The Honorable Ann Aldrich, United States District Judge for the Northern District of Ohio, sitting by
designation.


                                                      1
No. 06-2618                 Ziegler v. Aukerman, et al                                                             Page 2


                                                 _________________
                                                     OPINION
                                                 _________________
        DAMON J. KEITH, Circuit Judge. Plaintiff Susan Ziegler appeals the district court decision
granting summary judgment to Defendant Daniel Jonoshies, a police officer in the Springport
Township Police Department, in this civil rights action filed under 42 U.S.C. § 1983. We hold that
the district court applied an incorrect legal standard in determining Defendant’s summary judgment
motion. However, because we also believe that applying the proper legal standard to the district
court’s findings of fact will not alter the outcome of that court’s decision, we AFFIRM the district
court’s grant of summary judgment for Defendant.
                                         I. FACTUAL BACKGROUND
        On the night of June 16, 2004, Plaintiff alleges that she went to W.A. Foote Memorial
Hospital “to get a referral to an outpatient counselor to talk about some family problems.” (J.A. 9.)
According to hospital records, Plaintiff’s husband brought her to the hospital because she was
depressed and became suicidal. She arrived at the hospital at about 8 p.m. In the first half      hour,
Plaintiff allegedly reported that she was suicidal and planned to drive her car into a tree.1 At 9:40
p.m., Plaintiff asked to go outside with her husband. She did not return, and when hospital staff
could not locate her, police were notified and sent to Plaintiff’s home. At 11:00 p.m., Plaintiff
reappeared at the hospital. Plaintiff had just left the hospital to smoke. The police were notified and
presumably told not to go to her home.
        Upon Plaintiff’s return to the hospital, she was examined by Defendant Desiree Aukerman,
a nurse in the emergency room. Nurse Aukerman determined that Plaintiff had a medical illness that2
caused her to pose a risk of serious physical injury to herself or to others within the near future.
In her report, she quoted 3Plaintiff as saying she was at the “end of [her] rope” and thought about
driving her car into a tree. (J.A. 87.) Subsequently, Nurse Aukerman filed a mental health petition
detailing her findings and gave it to Dr. Donna Brown, a doctor at the hospital. Dr. Brown then met
with Plaintiff and determined that she was depressed and suicidal. She filled out a clinical certificate
quoting the same “end of the rope” statement Nurse Aukerman had reported. In addition, she stated
in the certificate that Plaintiff expressed plans to run into a tree on the way home from work.
Subsequently, Dr. Brown requested that Plaintiff be hospitalized.
       Some time after Dr. Brown signed the certificate, Plaintiff stated that the law did not allow
the hospital to hold her and she announced her intention to leave. Plaintiff then left. At 2:45 a.m.,
Nurse Aukerman, acting on instructions from Dr. Brown, called 911 and asked the police to locate
Mrs. Ziegler and transport her back to the hospital because she was suicidal. Dispatcher Roe, the
dispatcher who handled the 911 call, was told that there was a certificate for Susan Ziegler




         1
             Plaintiff denies that she expressed any suicidal thoughts.
         2
          Plaintiff denies that she was mentally ill at the time of these events or that she has ever otherwise been treated
for mental illness. She claims that Nurse Aukerman lied in her report, or at least did not have a sufficient basis for her
conclusion.
         3
             Plaintiff denies that she expressed any suicidal thoughts.
No. 06-2618                 Ziegler v. Aukerman, et al                                                                  Page 3


authorizing police action.4 Officer Daniel Jonoshies, acting on the dispatcher’s request, took Mrs.
Ziegler into police custody “outside her house . . . on the walkway or driveway connected to the
house” and returned her to the hospital at 3:45 a.m. (J.A. 13.)
       Upon arriving at the hospital, Officer Jonoshies was given the petition and clinical certificate
for Mrs. Ziegler, and it was reiterated to him by Nurse Aukerman that the hospital wanted her
confined there for mental health reasons.
         Following Plaintiff’s confinement, Ms. Ziegler filed suit in United States District Court for
the Eastern District of Michigan. Her suit claims violations of 42 U.S.C. § 1983, as well as various
state tort laws. The defendants in her suit are Foote Hospital, Nurse Desiree Aukerman, Dr. Donna
Brown, police officers Daniel Jonoshies and Officer Doe (both of the Springport Township Police
Department), and a 911 dispatcher named Dispatcher Roe (an employee of the Jackson County
Sheriff's office).
        In Count I of Plaintiff’s § 1983 claim she alleges that police officers Daniel Jonoshies and
Officer Doe, as well as Dispatcher Roe, violated her Fourth Amendment right against unreasonable
searches of her home and seizure of her person without a warrant or probable cause. She claims that
the defendants, acting under the color of state law, took her into police custody at her home and
transported her against her will to a hospital for a mental health confinement.
         Count II of Plaintiff’s § 1983 claim is against the county that employed the 911 dispatcher.
In that count, Plaintiff claims that Jackson County (the dispatcher’s employer) has a custom or
policy of not having a record keeping system for mental health orders, and as a result, its 911
operators do not have a database to verify the existence or terms of such orders before dispatching
police to pick up people on mental health orders. In addition, she claims that Jackson County failed
to train its 911 dispatchers on the constitutional rights of persons to be free from unlawful seizures
on mental health accusations for which there is no court order authorizing police involvement.
        All defendants filed answers to the complaint, and eventually filed motions for summary
judgment. In addition, Plaintiff filed a motion for leave to amend her complaint to add a Fourteenth
Amendment procedural due process violation to Count I. On November 15, 2006, the district court
heard oral arguments on all the pending motions. On November 21, 2006, the district court issued
a written opinion granting summary judgment for Defendants Jonoshies, Roe, and Jackson County
on Counts I and II, and denying Plaintiff’s motion for leave to file an amended complaint. Plaintiff
appeals only the judgment granted to Defendant Jonoshies, and the denial of her motion for leave
to amend her complaint.
                                           II. STANDARD OF REVIEW
       This Court conducts a de novo review of a district court’s grant of summary judgment.
Holloway v. Brush, 220 F.3d 767, 772 (6th Cir. 2000). Summary judgment is proper only where no
genuine issue of material fact exists and the moving party is entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(c). In considering such a motion, the court views the evidence in the light most

         4
           Plaintiff presents affidavits stating that Officer Jonoshies, the officer who received the 911 dispatch and
subsequently returned Plaintiff to the hospital, claimed he was taking Mrs. Ziegler into custody pursuant to a court order,
not a certificate. Officer Jonoshies filed an affidavit stating that (1) dispatch told him there was a clinical certificate
requiring Plaintiff's return to the hospital, (2) he obtained a copy of the certificate and attached it to his police report, and
(3) that he did not know if a court order was required but “assumed the hospital had completed all the necessary
paperwork since they are experts and [ ] believed that the message [he] received from dispatch meant that all necessary
paperwork had been completed.” (J.A. 21.) As the Court’s analysis below will show, this factual dispute is not material
because the relevant question is not what Jonoshies told Plaintiff, but whether Jonoshies acted in a manner that was
unlawful.
No. 06-2618           Ziegler v. Aukerman, et al                                                  Page 4


favorable to the non-moving party and draws all reasonable inferences in favor of the non-moving
party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). To defeat a
properly supported motion for summary judgment, an adverse party “must set forth specific facts
showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e).
                                          III. ANALYSIS
                                     Elements of a § 1983 Claim
       Mrs. Ziegler appeals the district court’s order granting Defendant’s summary judgment
motion on her § 1983 claim against Officer Jonoshies. The district court granted Defendant’s
motion because it found that, although Mrs. Ziegler’s constitutional rights were deprived by Officer
Jonoshies, they were not deprived without due process of law. The court stated:
               To prevail on her claims under 42 U.S.C. § 1983, Plaintiff must demonstrate:
               (1) a deprivation of a right secured by the Constitution or laws of the United
               States; (2) caused by a person acting under color of state law; (3) occurring
               without due process of law. 42 U.S.C. § 1983; O’Brien v. City of Grand
               Rapids, 23 F.3d 990, 995 (6th Cir. 1994). Viewed in the light most favorable
               to Plaintiff, the record does not support a question of fact regarding the third
               element.
(J.A. 28.)
        The district court went on to hold that “Plaintiff’s § 1983 claims must fail because the record
demonstrates as a matter of law that her involuntary stay at the hospital complied with the
procedures required under Michigan law.” (J.A. 29.) However, the district court’s finding is based
on incorrect law. To prevail on a § 1983 claim, a plaintiff need only show that he or she was
deprived of a constitutional right by a state actor. There is no additional requirement that Plaintiff
show that the deprivation occurred without due process of law. Even a cursory read of 42 U.S.C.
§ 1983 will reveal that this is true, as the phrase “due process” does not appear anywhere in the
statute. Of course, one can allege a due process violation under § 1983, and certain constitutional
rights inherently raise due process concerns, but it is not required by the statute that one’s due
process rights be violated to prevail.
       The district court’s misstatement of the law is likely the result of the confusing and
inconsistent manner in which this Circuit has described the law. The district court cites this Court’s
opinion in O’Brien v. City of Grand Rapids, 23 F.3d 990, 995 (6th Cir. 1994), as support for the
proposition that a § 1983 claim requires that the deprivation at issue occur without due process of
law. In this respect, the district court is correct. O’Brien does state that there are three elements to
a § 1983 claim, and that the third element is that the deprivation occur without due process of law.
This Court has restated the existence of this third element in other cases as well. See Rhodes v.
McDannel, 945 F.2d 117, 119 (6th Cir. 1991); Nishiyama v. Dickson County, 814 F.2d 277, 279 (6th
Cir. 1987).
         However, this Court has also ruled in another line of cases that there are only two elements
to a § 1983 claim, leaving out the requirement that the alleged deprivation occur without due process
of law. For example, in Kottmyer v. Maas, 436 F.3d 684, 688 (6th Cir. 2006), this Court observed
that to state a claim under §1983 a plaintiff need only establish that “(1) the conduct in controversy
was committed by a person acting under color of law, and (2) the conduct deprived the plaintiff of
a federal right, either constitutional or statutory.” See also Harajli v. Huron Twp., 365 F.3d 501, 505
(6th Cir. 2004); Berger v. City of Mayfield Heights, 265 F.3d 399, 405 (6th Cir. 2001). Thus, there
exists an internal split within this Circuit as to whether there is a due process requirement in 42
U.S.C. § 1983.
No. 06-2618           Ziegler v. Aukerman, et al                                                Page 5


        The origin of this Court’s misstatement of the elements of a § 1983 claim can be traced back
to the Supreme Court case of United States v. Screws, 325 U.S. 91 (1945). In Screws, the
defendants, a sheriff and a police officer, were accused of beating a man to death after arresting him.
Id. at 93-94. They were found guilty of “willfully” depriving the victim of his civil rights while
acting under color of the law pursuant to Criminal Code Section 20, 18 U.S.C.A. Section 52 (1940).
Id. On appeal, Defendants argued that Section 20 was unconstitutional because it contained no
ascertainable standard of guilt in violation of the Fourteenth Amendment. Id. at 94. The
constitutionality of the statute turned on the level of intent that should be ascribed to the word
“willfully.” Id. at 101. The Supreme Court found that “willful” must be interpreted to mean more
than mere bad purpose or evil intent but rather the specific intent to deprive a person of a federal
right. Id. at 103. This interpretation of “willful” saved the statute from being unconstitutionally
vague. Id.
         Although Screws had nothing to do with § 1983, this Court mistakenly cited Screws in
Nishiyama v. Dickson County, 814 F.2d 277, 279 (6th Cir. 1987), for the proposition that § 1983
required a plaintiff to prove that a deprivation of their rights occurred without due process of law.
This mistake was repeated in subsequent cases, like Rhodes v. McDannel, 945 F.2d 117, 119 (6th
Cir. 1991), and O’Brien v. City of Grand Rapids, 23 F.3d 990, 995 (6th Cir. 1994), although these
cases do not cite Screws, but simply their predecessor (i.e., O’Brien cited Rhodes, Rhodes cited
Nishiyma). It is not clear why this Court in Nishiyama confused Screws, a case about a criminal
statute from the 1940s, to have some meaning on the application of § 1983, but the mistake likely
has been overlooked because one can claim a violation of one’s due process rights under § 1983, and
many other constitutional rights have due process issues intertwined in them. At any rate, it should
now be noted that a plaintiff need not prove that his or her rights were deprived without due process
to prevail on a § 1983 claim. Now that the elements of the law to be applied to Plaintiff’s case are
settled, we will review the district court’s grant of summary judgment de novo, applying the correct
interpretation of § 1983.
                                       The Seizure of Plaintiff
        Mrs. Ziegler argues on appeal that Defendant’s summary judgment motion should not have
been granted because Defendant violated her Fourth Amendment rights when he took her into
custody at her home for a temporary health confinement. Absent suspected criminal activity, a law
enforcement official may not physically restrain an individual merely to assess his mental health.
Rather, this Court has established that in the context of a mental health seizure, an officer must have
probable cause to believe that the person seized poses a danger to himself or others. See Monday
v. Oullette, 118 F.3d 1099, 1102 (6th Cir. 1997).
          A showing of probable cause in the mental health seizure context requires only a
“probability or substantial chance” of dangerous behavior, not an actual showing of such behavior.
Id. (citing Illinois v. Gates, 462 U.S. 213, 245 n.13 (1983)). Just as actual innocence will not render
invalid an arrest that is properly based upon probable cause that criminal activity was occurring, a
mental health seizure can rest upon probable cause even when the person seized does not actually
suffer from a dangerous mental condition. Id. Courts evaluate the existence of probable cause from
the perspective of a reasonable and objective person in the position of the seizing official. Id. “If
the circumstances, viewed objectively, support a finding of probable cause [then] the arresting
officer’s actual motives are irrelevant.” Criss v. City of Kent, 867 F.2d 259, 262 (6th Cir. 1988).
        In the instant matter, it appears that Officer Jonoshies did indeed have probable cause to
detain Mrs. Ziegler. Officer Jonoshies took Mrs. Ziegler into custody and brought her back to Foote
Hospital after he received a call from a 911 dispatcher saying that she was suicidal and there was
a clinical certificate requiring that she be returned to the hospital. Plaintiff claims that a 911 call
reporting that an individual is suicidal is not enough to establish probable cause for a police seizure.
No. 06-2618               Ziegler v. Aukerman, et al                                                              Page 6


She cites this Court’s decision in Fisher v. Harden, 398 F.3d 837 (6th Cir. 2005), as support for her
argument.
        In Fisher, this Court found that there was no probable cause for the seizure of a man who
was allegedly suicidal. Id. at 843. The police in Fisher acted on a call made by a passerby who
incorrectly thought Mr. Fisher had tied his feet to the railroad tracks 5in an attempt to commit suicide.
Id. at 839-40. Despite clear signs that Mr. Fisher was not suicidal, the police officers aimed their
firearms at Mr. Fisher, forced him to get face-down on the roadway, and eventually handcuffed him
behind his back. Id. at 843. This Court held that based on the facts, Defendants had not
demonstrated that probable cause existed to believe that Mr. Fisher was a danger to himself or
others. Id.
        The facts in the instant matter are quite distinguishable from those of Fisher. Here, Officer
Jonoshies did not receive a 911 call from a passerby, but from a medical professional, Nurse
Aukerman of Foote Hospital, who had been ordered to make the call by a doctor of the same
hospital. In addition, the dispatcher informed Officer Jonoshies that there was a clinical certificate
confirming what the dispatcher was telling him, that Mrs. Ziegler was suicidal and that the police
had the authority to take her back to the hospital. Furthermore, it was clear from the telephone call
that Mrs. Ziegler had already been hospitalized, presumably for mental health reasons. In reviewing
these facts together, and perhaps even separately, Officer Jonoshies had more than enough
information to reasonably believe that there was a “substantial chance” that Mrs. Ziegler posed a
dangerous risk to herself or others.
        Mrs. Ziegler seems to think that the fact that she did not exhibit dangerous behavior when
Officer Jonoshies took her into custody makes Officer Jonoshies’s belief that there was a
“substantial chance” she was dangerous unreasonable. This simply is not true. A showing of
probable cause in the mental health seizure context does not require an actual showing of dangerous
behavior. Monday v. Oullette, 118 F.3d 1099, 1102 (6th Cir. 1997) (citing Illinois v. Gates, 462 U.S.
213, 245 n.13 (1983)). It is enough that Officer Jonoshies had information such that a reasonable
person in the officer’s position would believe it probable that Mrs. Ziegler was a danger to herself
or others.
        Although this Court in Fisher did consider the officers’ observations of the plaintiff in
deciding that the officers lacked probable cause to seize the plaintiff, that decision must be viewed
in the context of all the information presented before the Court. As stated previously, the only
information the officers in Fisher had about the mental state of the plaintiff was from a telephone
call made to the Sheriff’s office by the passerby. Fisher, 398 F.3d at 839. Given the general level
of uncertainty surrounding the veracity of such a call, it was necessary that the officers obtain other
information to meet the probable cause standard. In Fisher, the only other information the officers
were able to obtain came from their own observations of the plaintiff. Thus, their observations, by
necessity, played a large role in determining whether probable cause existed.
       In the present case, the information the officers received about Plaintiff’s mental health came
from a much more credible source, if not the most credible source, the hospital itself. In addition,
the hospital staff stated in their 911 call that their concern for Plaintiff’s mental health was supported
by a documented examination of Plaintiff, the clinical certificate. As a reasonable officer would
view this information alone as sufficient to support a showing of probable cause, the officer’s own

         5
           The first clear sign that Mr. Fisher was not suicidal, or at least not tied to the railroad tracks, was when the
officers ordered him to come to the road and he was able to do so immediately. As the Court noted, “[t]his alone would
have caused a reasonable officer to question the veracity of the attempted suicide report.” Fisher, 398 F.3d at 843. In
addition, he complied with the officers’ order to put his rifle down, he walked towards the officers in a normal manner,
and he was wearing hunting attire (further supporting the idea that he was out hunting, not on a suicide mission). Id.
No. 06-2618           Ziegler v. Aukerman, et al                                                Page 7


observations of Plaintiff are of little importance. This is especially true in a situation such as this
where the plaintiff allegedly suffers from a mental illness that prevents her from realizing her own
need for treatment.
        In reading the facts in the light most favorable to the plaintiff, it is clear that Officer
Jonoshies had probable cause to seize Mrs. Ziegler, and thus did not violate her Fourth Amendment
rights when he took her into custody. Consequently, Mrs. Ziegler’s § 1983 claim on this ground
must fail as a reasonable jury could not find that Officer Jonoshies violated her constitutional rights
when he took her into custody.
                                   The Search of Plaintiff’s Home
        Mrs. Ziegler also argues on appeal that Officer Jonoshies violated her Fourth Amendment
right against warrantless searches of her home by taking her into custody at her home. The “chief
evil” against which the Fourth Amendment protects is the physical invasion of the home, and the
Fourth Amendment requires that searches of the home be reasonable. Thacker v. City of Columbus,
328 F.3d 244, 252 (6th Cir. 2003) (quoting from Payton v. New York, 445 U.S. 573, 585 (1980)).
One of the touchstones of the reasonableness requirement is that the police must generally obtain
a warrant based upon a judicial determination of probable cause before entering the home. Id. If
the police enter a home without a warrant, the entry is presumptively unreasonable unless the
government proves otherwise. United States v. Ogbuh, 982 F.2d 1000, 1003 (6th Cir. 1993).
        The Supreme Court has carefully crafted certain exceptions to the warrant requirement, one
of which is the exigent-circumstances exception. Pursuant to this exception, the government can
overcome the presumption that a warrantless entry is unreasonable if it proves that “the exigencies
of the situation make the needs of law enforcement so compelling that a warrantless search is
objectively reasonable under the Fourth Amendment.” Brigham City v. Stuart, 126 S. Ct. 1943, 1947
(2006) (citation and quotation marks omitted). The Supreme Court has articulated four situations
that may give rise to the exigent circumstances: (1) hot pursuit of a fleeing felon, (2) imminent
destruction of evidence, (3) the need to prevent a suspect’s escape, and (4) a risk of danger to the
police or others. Id. In the present case, the “risk of danger” exigency is implicated. See id. (“One
exigency obviating the requirement of a warrant is the need to assist the persons who are seriously
injured or threatened with such injury.”).
        This exigency has been most frequently applied in cases where the government actors were
performing “community-caretaker” functions rather than traditional law-enforcement functions. See,
e.g., Michigan v. Tyler, 436 U.S. 499, 509 (1978) (applying the risk-of-danger exception to a
warrantless entry of a burning building); Thacker, 328 F.3d at 254-55 (applying the risk-of-danger
exception in response to a 911 call reporting an injury). The Supreme Court recently clarified in
Brigham City, 126 S. Ct. at 1948, however, that whether the officers’ motivation for entering is to
arrest suspects and gather evidence or to assist the injured is irrelevant so long as the circumstances
objectively justify the action. Id. (approving the police officers’ warrantless entry into a house to
break up a fight in progress); see also Whren v. United States, 517 U.S. 806, 813 (1996) (holding
that “[s]ubjective intent . . . alone does not make otherwise lawful conduct illegal or
unconstitutional”) (citation and quotation marks omitted).
        The government actor, in order to satisfy the exigent-circumstances exception in the present
case, must show that there was a risk of serious injury posed to himself or his fellow officer or others
that required swift action. See id. In reviewing whether exigent circumstances were present, we
consider the “totality of the circumstances and the inherent necessities of the situation at the time.”
United States v. Rohrig, 98 F.3d 1506, 1511 (6th Cir. 1996) (citation and quatation marks omitted).
No. 06-2618               Ziegler v. Aukerman, et al                                                              Page 8


        Here, Officer Jonoshies took Plainitiff into custody “outside her house . . . on the walkway
or driveway connected to the house”6 after receiving a call from a 911 dispatcher that Plaintiff was
suicidal and that there was a clinical certificate requesting that she be returned to the hospital. The
mere fact that the hospital classified Plaintiff as suicidal is enough to show that she was a danger to
herself. Whether the present danger required swift action must be determined by looking at all the
facts. In addition to the 911 call informing Officer Jonoshies that Plaintiff was suicidal, the call also
informed Officer Jonoshies that there was a clinical certificate ordering him to take Plaintiff to the
hospital. A reasonable officer would infer from this information that Plaintiff was at a high risk to
commit the dangerous act, as her mental state had been examined by medical professionals, and had
been determined to be so severe as to require immediate hospitalization. In addition, inherent in the
fact that the certificate was requesting that Plaintiff be “brought back” to the hospital is the fact that
Plaintiff had at some point been at the hospital and presumably left without being discharged. This
fact increases the likelihood that Plaintiff had a mental state that required immediate attention, as
she likely left before doctors had completed treating her.
        The type of danger at issue should also be considered. The act of suicide requires no help
from another individual and can be accomplished very quickly. To require that an officer who has
received information from a credible source, or sources, that an individual is a suicidal risk, wait to
obtain a warrant before saving that victim, would likely result in countless preventable deaths.
Surely the “chief evil” the Fourth Amendment was designed to protect against was not intended to
be taken this far. In viewing all of these facts together, it can be said that Officer Jonoshies acted
reasonably in taking Mrs. Ziegler into custody at her home without waiting for a warrant.
                                             Amending the Complaint
        In addition to ruling on the issue of summary judgment, the district court denied Plaintiff’s
motion for leave to amend the complaint to add to Count I, the § 1983 cause of action, a claim that
the police procedures violated the Due Process Clause of the Fourteenth Amendment because there
was no court order. (J.A. 34.) We review the decision of the district court under an abuse of
discretion standard of review. See LRL Props. v. Portage Metro Hous. Auth., 55 F.3d 1097, 1104
(6th Cir. 1995). To deny a motion to amend, a court must find “at least some significant showing
of prejudice to the opponent.” Moore v. City of Paducah, 790 F.2d 557, 562 (6th Cir. 1986). The
Moore case emphasizes the need for the district court to give reasons for its decision and the
importance of naming prejudice to the opponent. The court noted that “‘delay alone, regardless of
its length is not enough to bar it if the other party is not prejudiced.’” Moore, 790 F.2d at 560
(quoting 3 Moore’s Federal Practice, ¶ 15.08 at 15.76).
        In this case, the district court stated that it was denying Plaintiff’s motion because Plaintiff
had ample time to add her Fourteenth Amendment theory to her § 1983 claim, and if the court were
to grant her leave to amend, Defendant’s motion would have to be converted to a motion for partial
summary judgment. Although such a conversion would create an inconvenience for Defendant, it
is not clear that it would create the type of significant prejudice necessary to justify denying
Plaintiff’s motion. Plaintiff’s Fourteenth Amendment claim would not require the district court to
consider any new facts, and Defendant would not be7 burdened with conducting new discovery to
combat the new claim, as discovery has yet to begin. However, whether the district court erred in

         6
           It is questionable whether the driveway or walkway of a fenced-in area on someone’s property constitutes a
part of their home in which they have an expectation of privacy. We will not reach this question today as it is not
necessary to dispose of this case.
         7
            Officer Jonoshies cites Duggins v. Steak ‘N Shake, Inc., 195 F.3d 828 (6th Cir. 1999), to support his argument
that the district court properly denied Plaintiff’s motion to amend. However, unlike in Duggins, Plaintiff did not file her
motion to amend after discovery had already closed.
No. 06-2618               Ziegler v. Aukerman, et al                                                          Page 9


denying Plaintiff’s motion to amend is not dispositive. As the previous analysis shows, Plaintiff’s
Fourteenth Amendment claim would nonetheless fail.     The police officers did not need a court order
to seize Plaintiff; they only needed probable cause.8 Moreover, to the extent the amended complaint
would state a claim based on “failure to provide a procedure . . . required by state law” (Motion for
Leave to File Amended Complaint at 4), such violations do not inherently amount to federal due
process violations. See, e.g., Experimental Holding Inc. v. Farris, 503 F.3d 514, 520 (6th Cir.
2007).
                                             Michigan Health Code
        Appellant claims that the district court misinterpreted the Michigan Health Code requiring
a court order for police involvement in a temporary involuntary mental health evaluation or
hospitalization. As the previous analysis shows, whether or not the Michigan Health Code requires
a court order for police involvement is irrelevant, because the police officer had probable cause to
seize Mrs. Zeigler, and thus did not violate her Fourth Amendment rights when he took her into
custody.
                                              IV. CONCLUSION
       For the aforementioned reasons, we AFFIRM the district court’s grant of Defendant’s
motion for summary judgment.




         8
           Although a state may impose a rule for searches and seizures that is more restrictive than the Fourth
Amendment, the state rule does not have to be applied in federal court. See United States v. Wright, 16 F.3d 1429, 1434
(6th Cir. 1994); United States v. Allen, 954 F.2d 1160, 1168 (6th Cir. 1992).